


Exhibit 10.7
    
SUPPLEMENT
Supplement No. 1 (this “Supplement”) dated as of June 12, 2013 to the Security
Agreement dated as of May 16, 2012 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by each of the parties listed on the signature pages thereto and those
additional entities that thereafter become parties thereto (collectively,
jointly and severally, “Grantors” and each individually “Grantor”) and Goldman
Sachs Bank USA in its capacity as Collateral Agent on behalf of the Secured
Parties (together with its successors and assigns in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Five Below, Inc., a Pennsylvania company
(the “Borrower”), Goldman Sachs Bank USA, as collateral agent and administrative
agent for the Lenders, the other agents party thereto, and the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually a “Lender” and, collectively,
the “Lenders”), the Lenders have agreed to make certain financial accommodations
available to the Borrower under the Credit Agreement; and
WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or the Credit
Agreement, as applicable; and
WHEREAS, pursuant to the Credit Agreement and the Security Agreement, certain
Subsidiaries of the Grantors must execute and deliver a joinder to the Credit
Agreement and other Loan Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Supplement in favor of the Collateral Agent, for the benefit of the Secured
Parties; and
WHEREAS, each New Grantor (a) is a Subsidiary of the Borrower and, as such,
benefits by virtue of the Loans and (b) by becoming a Guarantor will benefit
from certain rights granted to the Guarantors pursuant to the terms of the
Credit Agreement.
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
1.    In accordance with Section 7.2 of the Security Agreement, each New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Secured Obligations, does hereby grant, assign,
and pledge to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and security title to all assets of such New Grantor,
including all property of the type described in Section 2 of the Security
Agreement, to secure the full and prompt payment of the Secured Obligations,
including any interest thereon, plus reasonable attorneys' fees and expenses if
the Secured Obligations represented by the Security Agreement are collected by
law, through an attorney-at-law, or under advice therefrom. Schedule 5.1,
Schedule 5.2,




--------------------------------------------------------------------------------




Schedule 5.4 and Schedule 5.5 to the Security Agreement shall be deemed a part
thereof for all purposes of the Security Agreement. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include each New Grantor.
The Security Agreement is incorporated herein by reference. Each New Grantor
authorizes the Collateral Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance. Each New Grantor also hereby ratifies
any and all financing statements or amendments previously filed by the
Collateral Agent in any jurisdiction in connection with the Loan Documents.
2.    Each New Grantor represents and warrants to the Collateral Agent and the
Secured Parties that this Supplement has been duly executed and delivered by
such New Grantor and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting creditors' rights generally
and general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
3.    This Supplement may be executed in multiple counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of a counterpart
hereof by facsimile transmission or by e-mail transmission shall be as effective
as delivery of a manually executed counterpart hereof.
4.    Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
5.    This Supplement shall be construed in accordance with and governed by the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
6.    THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
7.    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE THE COLLATERAL AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. THE COLLATERAL AGENT AND EACH NEW GRANTOR WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 7.
8.    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE COLLATERAL AGENT
AND EACH NEW GRANTOR HEREBY WAIVE THEIR RESPECTIVE




--------------------------------------------------------------------------------




RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS JOINDER OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE COLLATERAL AGENT AND EACH NEW GRANTOR REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


























































--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.
NEW GRANTOR:                FIVE BELOW MERCHANDISING, INC.


By:/s/ Thomas Vellios        
Name: THOMAS VELLIOS
Title: PRESIDENT




Collateral AGENT:                GOLDMAN SACHS BANK USA


By:/s/ Gabriel Jacobson        
Name: GABRIEL JACOBSON
Title: AUTHORIZED SIGNATORY
























































[SIGNATURE PAGE TO SUPPLEMENT]




